Citation Nr: 0513608	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-15 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from April 1969 to June 1972.


REMAND

In the veteran's substantive appeal, received in June 2003, 
the veteran indicated that he desired a personal hearing at 
his local regional office (RO).  Thereafter, while the 
veteran was scheduled to have such a hearing on March 4, 
2004, February 2004 correspondence from the veteran's 
representative reflects that the veteran sought treatment 
records in connection with a "videoconference hearing with 
the Board of Veterans' Appeals (Board)" scheduled for March 
4, 2004, and a March 2004 statement from the veteran reflects 
that he was withdrawing his hearing request pending the 
outcome of an examination scheduled in connection with his 
claim.  

Following receipt of the results of that Department of 
Veterans Affairs (VA) examination, a December 2004 memorandum 
from his representative clarified that the veteran was 
requesting a videoconference hearing at his local RO with 
respect to the issue on appeal.  Moreover, in the 
representative's recent appellant's brief, dated in April 
2005, the representative noted that the veteran had requested 
another hearing in the memorandum dated in December 2004.  

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

Arrangements should be made for the 
veteran to have a videoconference hearing 
at the RO before a member of the Board. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board will defer any other action pending any 
additional hearing in this matter.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




